



Exhibit 10.9





_____ Retention Bonus Agreement


Date: XXXXXXX


Grant To: NAME


Toys “R” Us, Inc. (collectively, with all of its subsidiaries, the “Company”) is
pleased to award you a Retention Bonus (the “Bonus”) in the amount of $XXXXXX
payable to you _______ (____) months after the date hereof as a lump sum payment
on [Date] (the “Payment Date”). In order to receive the Bonus, you must remain
actively engaged in your employment with the Company up through and including
the Payment Date. Your title and responsibilities can change during that period
without any effect on your eligibility to receive the Bonus.


If your employment with the Company is terminated (a) by the Company for any
reason prior to [Date] (i.e., the ___ (__) month to occur after the grant
hereof), (b) by the Company for Cause at any time or (c) by you for any reason
prior to the Payment Date, then your rights under this agreement will
immediately expire and you shall not be entitled to receive any portion of the
Bonus.


If your employment with the Company is terminated (a) by the Company for any
reason other than Cause on or after [Date] but prior to the Payment Date, then
you shall be paid a prorated portion of the Bonus based on the number of full
months that have elapsed from the grant date hereof through the date of
termination of your employment. By way of example, if your employment is
terminated by the Company for any reason other than Cause on [Date], then you
would be entitled to receive _______ (___) of the Bonus. In any such case, the
prorated portion of the Bonus shall be paid to you as a lump sum payment within
thirty (30) days following the date your employment is so terminated (but in no
event later than _________ of the calendar year following the year in which such
termination date occurs).


For purposes of this agreement, the term “Cause” shall mean any of the
following, as determined by the Board of Directors of the Company: (A) your
willful failure to perform any material portion of your duties; (B) the
commission of any fraud, misappropriation or misconduct by you that causes
demonstrable injury, monetarily or otherwise, to the Company or an affiliate;
(C) the conviction of you, or pleading guilty or nolo contendere to, a felony
involving moral turpitude; (D) an act by you resulting or intended to result,
directly or indirectly, in material gain or personal enrichment to you at the
expense of the Company or an affiliate; (E) any material breach of your
fiduciary duties to the Company or an affiliate as an employee or officer; or
(F) a material violation by you of the Company’s Code of Ethical Standards,
Business Practices and Conduct.



--------------------------------------------------------------------------------







Notwithstanding the foregoing, the conduct in sections (A), (D), (E) and (F),
shall not be deemed “‘Cause” if the basis for such Cause is cured within a
reasonable period of time (determined in light of the cure appropriate to the
basis of such Cause), but in no event more than thirty (30) business days after
you receive notice of termination specifying the basis of such Cause.


The Bonus is not a permanent or recurring element of your compensation, nor will
it affect any other element of compensation for which you may otherwise be
eligible. This special Bonus will not be utilized to compute any Company benefit
or payment for which you may otherwise be eligible, if any.


This agreement and the terms hereof must be kept strictly confidential.
Disclosure to other Company employees or anyone other than your immediate family
or financial/tax/legal advisors or as required by law (including the disclosure
and reporting requirements of the Securities and Exchange Commission) will
result in forfeiture of any payments made hereunder and appropriate employment
action.


This agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to conflicts of laws principles thereof.
In the event of any dispute regarding the subject matter hereof, once a court of
competent jurisdiction has finally adjudicated such dispute, the prevailing
party in such dispute shall be entitled to full reimbursement of all reasonable
legal fees and expenses incurred in the prosecution or defense of such dispute,
as applicable, from the other party.
This agreement contains the entire understanding of the parties with respect to
the subject matter hereof and supersedes any prior understanding or agreements
of the parties with respect to the subject matter hereof. There are no
restrictions, agreements, promises, warranties, covenants or understandings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This agreement may not be altered, modified or
amended except by written instrument signed by the parties hereto.


The failure of a party to insist upon strict adherence to any term of this
agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this agreement.



--------------------------------------------------------------------------------







This agreement may be signed in counterparts, each of which shall be an
original, with the same effect as of the signatures thereto and hereto were upon
the same instrument.


 
Sincerely,


 
 
 
By:_______________________________
                            
 
      [Name, Title]


 
TOYS “R” US, INC.














Accepted this _________ day of [Month, Year]






________________________________________
NAME




Please make a copy of the signed agreement for your files and return a copy to:

